[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT
                                                           FILED
                       _______________________________ COURT OF APPEALS
                                                     U.S.
                                                         ELEVENTH CIRCUIT
                                    No. 04-12834          JANUARY 18, 2006
                          _______________________________ THOMAS K. KAHN
                                                              CLERK
                          D.C. Docket No. 02-61738-CV-CMA


MOHAMED MOHAMED,

                                                                     Plaintiff-Appellant,

                                             versus


PUBLIX SUPER MARKETS, INC.,
a Florida corporation,
                                                                      Defendant-Appellee.

                          _______________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                       ________________________________

                                     (January 18, 2006)


Before EDMONDSON, Chief Judge, BARKETT, Circuit Judge, and HUNT*, Senior
District Judge.

PER CURIAM:

       *
         Honorable Willis B. Hunt, Jr., United States Senior District Judge for the Northern
District of Georgia, sitting by designation.
      Mohamed Mohamed appeals the lower court’s denial of his post-trial motions,

and he contends that the District Court committed reversible error in fashioning the

jury instructions. He also argues that the jury’s determination that he was entitled

to no relief on his Fair Labor Standards Act claim was contrary to the clear weight of

the evidence. For the reasons that follow, we affirm.



                                  BACKGROUND

      Mohamed filed this action against his former employer, Publix Supermarkets,

Inc., alleging racial and ethnic discrimination and retaliation. Additionally, he raised

a claim under the Fair Labor Standards Act, alleging that he did not receive his final

paycheck. Following a three-day trial, the jury returned a verdict in favor of Publix

on all counts.

      The District Court entered judgment on April 30, and Mohamed timely filed

a notice of appeal on May 28, 2004. Thereafter, Mohamed filed with this Court a

motion to relinquish jurisdiction to allow the District Court to entertain post-trial

motions. In that motion, he claimed that there had been certain irregularities in the

manner in which the judgment was issued and docketed which caused him to miss his

deadline to file the post-trial motions. By Order dated September 8, 2004, this Court

granted the motion and stayed the appeal. Mohamed then filed in the District Court

                                           2
a Rule 60(b) motion, which the District Court considered and denied. After the

District Court denied Appellant’s Rule 60(b) motion, we lifted the stay, thus allowing

this appeal to proceed. He did not appeal the District Court’s denial of his Rule 60(b)

motion.



                                   DISCUSSION

      The Court notes initially that we do not have jurisdiction to entertain

Appellant’s first enumeration of error which concerns the District Court’s denial of

his Rule 60(b) motion. When a Rule 60(b) motion is filed after the notice of appeal

from the underlying judgment, a separate notice of appeal is required in order to

preserve the denial of the Rule 60(b) motion for appellate review. See Williams v.

Chater, 87 F.3d 702, 705 (5th Cir. 1996); Goffman v. Gross, 59 F.3d 668, 672-73 (7th

Cir. 1995); Karras v. Karras, 16 F.3d 245, 247 (8th Cir. 1994); see also Stone v. INS,

514 U.S. 386, 401 (1995) (noting, in a different context, that the denial of a Rule

60(b) motion is appealable as a separate, final order). Because Appellant did not file

a separate notice of appeal, he cannot challenge the District Court’s denial of his Rule

60(b) motion.

      As for the remaining issues raised in this appeal, we cannot meaningfully

review them because Mohamed has not provided an adequate record. He did not

                                           3
order a transcript of the entire trial; rather, he has provided the Court with only a

transcript of his own direct examination and a transcript of the charge conference.

      This Court reviews “a jury’s verdict to determine whether reasonable and

impartial minds could reach the conclusion the jury expressed in its verdict.” Parker

v. Scrap Metal Processors, Inc., 386 F.3d 993, 1010 (11th Cir. 2004). “The verdict

must stand unless there is no substantial evidence to support it.” Id. (internal

quotations omitted). Here, Mohamed failed to provide us with a complete trial

transcript, making it impossible for us to conduct a meaningful review of the jury’s

verdict on the Fair Labor Standards Act claim. Similarly, without the benefit of the

trial transcript, we cannot determine whether the challenged instruction was

warranted in light of the evidence at trial. See McKenzie v. Benton, 388 F.3d 1342,

1353 (10th Cir. 2004) (stating that in reviewing a District Court’s jury instructions,

the appellate court must look to the entire record as a whole). For this reason, we are

compelled to affirm on these grounds.



      AFFIRMED.




                                          4